Sherwood, C. J.
Suit on attachment bond. Gilbert, to whose use the suit was brought, recovered judgment, and the defendants appeal, assigning divers errors for its reversal.

*586
i Squidated^aml a£es-

*585I. There was no error committed in striking out that portion of the answer relating to a breach of the covenants *586of a lease entered into between defendants and Gilbert, to whose use this suit is brought. Unliquidated damages are not the subject of seúoff, as this court has frequently held. (Brake v. Corning, 19 Mo. 125 and cas. cit.) The right of set-off did not exist at common law, but is purely the creature of statutory origin. (2 Bouv. Law. Dic. Tit. Set-off). Our statute respecting this right only allows its exercise where the parties are “mutually indebted,” (2 W. S. 1273, §1). The legislature has seen fit however to allow the right of set-off to be exercised in suits on attachment bonds, and “ against the party to whose use the suit is brought, with the same effect as if such party were the plaintiff,” (1 W. S. p. 183 § 12). If with the same effect, then with no other effect. Had Gilbert sued defendants for a debt, no one would claim that they in such an action, could successfully assert as a set-off the unliquidated damages arising from a breach of the covenants of alease. If they could not do so in such a case, then certainly not in the one at bar; for the statute in question has not changed the nature of the statutory right of set-off, but only extended its exercise to another class of cases, to which it did not extend prior to the act of 1853, (p. 112).

2. practice: nonfueronf

II. As respects the sufficiency of the petition, it stated facts sufficient to constitute a cause of action, although the bond sued on was not filed with the petition, and no excuse given for non-filing. Burdsall v. Davies, 58 Mo. 138; which explains or qualifies the case of Rothwell v. Morgan, 37 Mo. 107. To the same effect is H. & St. J. R. R. Co. v. Knudson, 62 Mo. 569. For this reason the objection to the introduction of any evidence, and the motion in arrest were alike unfounded.

3 bill of exceptions: exhibits,

III. It is insisted that error occurred in admitting in evidence the copy of the bond declared on, because such copy was not certified as required by law. (1 Wag. Stat. 597 § 43). It is impossible to tell whether the copy was certified or not, as it has not been incor*587porated in the bill of exceptions, and therefore, although attached to the petition as an exhibit, cannot be noticed.

4. attachment bond : seal.

IY. Respecting the exclusion of the amended attachment bond, (as it is called), when offered in evidence, as well as the refusal to admit the record evidence of the approval of such instrument, it is enough to say that conceding that the acceptance of the amended bond would supersede and render inoperative the original instrument; still such concession can avail the plaintiff nothing, as the instrument excluded was not a bond in consequence of not having the word “ seals ” incorporated in the body thereof. Eor the like reason there was no error in refusing a declaration of law to the effect that the bond sued on had been superseded by the unsealed instrument offered in evidence. The rights which Gilbert had acquired under and by virtue of an instrument authorized by law, could not be abrogated by one wholly unauthorized. Finding no error in the record, we affirm the judgment.
All concur.
Aeeirmed.